PIERCE, Chief Judge.
Appellant Dockey Lee Cook was tried and convicted in the Court of Record for Hillsborough County of the offense of breaking and entering with intent to commit a felony, and also of grand larceny, and was thereupon sentenced to serve a term in the State Prison. He has appealed the judgment and sentence to this Court. The local Public Defender, appointed to represent Cook on this appeal, filed brief in this Court in his behalf.
After reviewing the facts contained in the record, the Public Defender says in his brief that he “has carefully reviewed the record in this cause and can find nothing which would arguably support an appeal”; and for such reason he asked “to be relieved as Attorney of Record”, citing Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493.
The Public Defender has served a copy of his said brief upon appellant Cook, and *45on January 14, 1972, this Court entered order giving Cook thirty days therefrom to file any additional brief he might desire “calling the Court’s attention to any matters that he feels should be considered in connection with the appeal in this cause”. No additional brief has been filed.
We have thereupon carefully examined the entire record on file here on behalf of appellant Cook, and find nothing therein sufficient to justify a reversal of the judgment appealed. Accordingly, the judgment is thereupon—
Affirmed.
HOBSON and McNULTY, JJ., concur.